Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regard to claim 1 and its dependent claims, no prior art was found to teach, in conjunction with the other claim limitations, the perspiration fluids are received within a crevice between a surface of the tubular part and a surface of the forehead region of the user. The closest prior art found is Brown (U.S. Patent No. 5781932) however Brown teaches perspiration fluids extending through apertures (32) in a tubular part (30) (col. 3, lines 34-36) rather than being received within a crevice between a surface of the tubular part and a surface of the forehead region of the user.
With regard to claim 6 and its dependent claims, no prior art was found to teach, along with the method steps, the elastic band is disposed within the first tubular member, wherein a second tubular member and a third tubular member are secured to the first tubular member, and wherein the elastic band is adapted to slide within each of the second tubular member and the third tubular member. The closest prior arts are LaBancz (CA2292690) and Brown (U.S. Patent No. 5781932) however, LaBancz teaches a single tubular member (24) receiving a drawstring (20) rather than three distinct tubular members receiving an elastic band. Brown teaches two tubular members (36,38) receiving an elastic band (40) rather than three tubular members receiving the elastic band.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732    

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732